ITEMID: 001-90957
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: STUMPE v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: The applicant, Mr Gerhard Stumpe, is a German national who was born in 1929 and lives in Eppendorf. He is represented before the Court by Mr T. Gertner, a lawyer practising in Bad Ems.
A summary account of historical events in which the present application originated can be found in the Court’s decision on admissibility in the case of Preussische Treuhand GmbH & CO. Kg A. A. v. Poland (see Preussische Treuhand GmbH & CO. Kg A. A. v. Poland (dec.), no. 47550/06, 7 October 2008, §§ 4-5, ECHR-2008-...).
The applicant submits that he and his family were forced to leave their 7.96 hectare farm in Falkenhain (at present Sokołowiec in Poland). Each person was allowed to take only the barest personal essentials that they could hold in their hands.
This region before and during the Second World War belonged to the German Reich. After the defeat of Germany at the end of the war, when the border between Germany and Poland was drawn along the Oder-Neisse line, it was included in the territory of Poland (see Preussische Treuhand Gmb & CO. Kg A. A., cited above, § 3).
Afterwards, they were interned in Jelenia Góra where they were required to perform forced labour and seriously ill-treated by the Polish militia. Finally, they were expelled from Poland. On 6 December 1945 they reached the Soviet occupation zone. The family’s property was confiscated by the Poles.
The applicant has still not been allowed to return to his home and has been refused restitution of his family’s property.
A detailed description of the relevant international and domestic law is set out in the above-mentioned case of Preussische Treuhand GmbH & CO. Kg A. A. v. Poland (ibid. §§ 31-41).
